Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims filed May 3, 2018 previously entered is being considered.

Applicant's arguments filed May 10, 2021, have been fully considered but they are not found persuasive.

Claims 1-15 are pending.  Claims 1-12 are withdrawn.  Claims 13-15  are examined.

Oath/Declaration
The Declarations of Dorothee Lebert and Guillaume Pickard under 37 CFR 1.130(a) filed on May 10, 2021 is sufficient to overcome the rejection of claims 13-15  based on 35 USC 103 of Lebert et al. in view of Binks and Ahern. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over Lebert et al (Bioanalysis, 2015, 7(10):1237-1251, of record), in view of Binks et al (US 20130064819), and further in view of Ahern (The Scientist, July 24, 1995, 9(15):20, 5 pages).
Claim 13 is directed to a kit for quantifying anti-TNF antibodies comprising two or more stable isotopically labeled anti-TNF antibodies selected in a group comprising Infliximab, Etanercept, Adalimumab, Certolizumab, and Golimumab.
Claim 14 is directed to the kit according to claim 13, further comprising a protease selected in a group comprising (i) trypsin or a trypsin-containing composition, and (ii) a hinge-targeting protease.
Claim 15 is directed to the kit according to claim 13, further comprising information providing the calibration curves for each of the anti-TNF antibodies contained therein.

Lebert teaches that therapeutic antibodies are used to treat numerous types of diseases (e.g. cancer, infectious disease, allergies, inflammation, autoimmune diseases) (Lebert at p. 1237, 1st column).  Lebert further teaches that optimization of physiochemical and pharmaceutical properties of such antibodies is critical for development of effective therapeutic antibodies, and suboptimal pharmacokinetic properties are among the reasons that a given antibody may not be effective (p. 1237, 1st column).  Lebert also st column).  Lebert discloses a liquid chromatograph-mass spectrometry (LC-MS)-based method for quantifying the levels of antibodies in a sample, wherein said methods comprise the use of stable isotopically labeled antibody standards and trypsin digestion of samples (Lebert at abstract; p. 1238, 2nd column – p. 1243, 1st column).  Lebert is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies.
Binks teaches treatment of patients who are likely to respond to anti-TNF therapy, wherein said patients are treated by administration of an anti-TNF therapeutic, wherein said anti-TNF therapeutic is etanercept, infliximab, certolizumab, golimumab, and adalimumab (Binks, claims 6 and 7).  Binks is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies
Ahern teaches kits to deliver to prepared reagents to researchers.  Ahern teaches that providing reagents in kits provides savings in both time and money (p. 2, 2nd paragraph; p. 3).

Therefore, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of the Ahern reference to those of Lebert and Binks in order to create a kit for quantification of anti-TNF antibodies, wherein said kit comprised two or more stable isotopically labeled anti-TNF antibodies selected from Infliximab, Adalimumab, Etanercept, Certolizumab, and Golimumab, as well as comprising trypsin or a trypsin-containing composition.  One of ordinary skill would have recognized, via the teachings of Lebert, the importance of monitoring the pharmacokinetic properties of the anti-TNF antibodies in a patient treated by Binks’ methods, which comprises administration of multiple anti-TNF antibodies.  Further, Lebert discloses methods and required reagents (specifically, stable isotopically labeled antibody standards and methods of making said labeled antibodies, and trypsin as a necessary protease), and Ahern teaches that it is advantageous to incorporate useful reagents into a kit.  One of ordinary skill would therefore have been motivated to create a kit comprising stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab 
It is also noted that no more than routine skill would have been required to modify the teachings of Lebert and Binks by incorporating reagents for quantifying anti-TNF antibodies according to the known teachings of kit advantages, as taught by Ahern.  Further, a skilled artisan would have had a reasonable expectation of success in modifying the teachings of Lebert and Binks to create a kit in view of the teachings of Ahern, as Lebert and Binks provide a clear teaching of the necessary reagents in said kit, and Lebert also provides guidance with respect to creating stable isotopically labeled antibody standards.  Thus, it would have been prima facie obvious to combine the teachings of Lebert, Binks, and Ahern to advantageously achieve a kit for quantification of anti-TNF antibodies, wherein said kit comprised stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab antibodies, as well as trypsin or a trypsin-containing composition.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well-known to combine stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab anti-TNF antibodies, as well as trypsin or a trypsin-containing composition, in a kit for quantifying the levels of these antibodies, wherein said kit would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
It is also noted that even if Binks did not teach treatment by administration of etanercept, infliximab, certolizumab, golimumab, and adalimumab, and instead taught or suggested administration of an anti-TNF antibody selected from etanercept, infliximab, certolizumab, golimumab, and adalimumab, it would still have been obvious to create the claimed kit.  In this case, one of ordinary skill would have known that each of these antibodies were anti-TNF antibodies were useful for treatment of treating subjects who would benefit from anti-TNF therapy, and Lebert would have motivated one to monitor the pharmacokinetic properties of the administered anti-TNF antibody by practicing its method for determination of antibody levels.  Because each of etanercept, infliximab, certolizumab, golimumab, and adalimumab are taught as useful for treatment, and Ahern teaches that incorporation of useful reagents in a kit provides distinct advantages in terms of savings of time and money, and convenience, it would have been obvious to create a kit which contains stable isotopically labeled standards for each anti-TNF antibody (i.e. etanercept, infliximab, certolizumab, golimumab, and adalimuamb) that may possibly be administered to a subject.
	With respect to the limitations of claim 15, which recites that the kit further comprises information providing the calibration curves for each of the anti-TNF antibodies contained therein, it is noted that Lebert provides extensive guidance for determining titration curves for the antibodies it quantified (see abstract; Fig. 2; p. 1240, 2nd column, 1st paragraph – p. 1242, 1st column, 2nd paragraph).  In view of this guidance, one of ordinary skill could have readily determined titration/calibration curves for etanercept, infliximab, certolizumab, golimumab, and adalimumab, and it would have been obvious to incorporate such information in the kit suggested by Lebert, Binks, and Ahern.


2.  Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Bioanalysis, published online Aug. 2014, 6(13):1781-1794, cited in the IDS filed et al (US 20130064819), and further in view of Ahern (The Scientist, July 24, 1995, 9(15):20, 5 pages).
The previous office action rejection is set forth below.
Claim 13 is directed to a kit for quantifying anti-TNF antibodies comprising two or more stable isotopically labeled anti-TNF antibodies selected in a group comprising Infliximab, Etanercept, Adalimumab, Certolizumab, and Golimumab.
Claim 14 is directed to the kit according to claim 13, further comprising a protease selected in a group comprising (i) trypsin or a trypsin-containing composition, and (ii) a hinge-targeting protease.
Claim 15 is directed to the kit according to claim 13, further comprising information providing the calibration curves for each of the anti-TNF antibodies contained therein.

Xu teaches that monoclonal antibodies are an important class of therapeutic agent for a variety of diseases (p. 1781, 1st column).  Xu teaches that serum/plasma concentrations of therapeutic antibodies is important for assessing pharmacokinetic properties of said antibodies, and the levels of such antibodies have traditionally been determined using ligand-binding assays.  These assays have limitations which prompted development of alternative methods (p. 1781, 2nd column; p. 1792, 1st column – “Conclusion”).  Xu discloses an LC-MS/MS method for determining the serum/plasma concentration of two co-administered antibodies, wherein said method utilizes stable isotopically labeled antibody standards of the antibodies to be quantified, and trypsin digestion of samples comprising antibodies (see abstract; p. 1782, 1st column; p. 1782, 2nd column – “Reagents & Materials”; p. 1783, 1st column – p. 1784, 2nd column, 1st paragraph).  Xu is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies.
Binks teaches treatment of patients who are likely to respond to anti-TNF therapy, wherein said patients are treated by administration of an anti-TNF therapeutic, wherein said anti-TNF therapeutic is etanercept, infliximab, certolizumab, golimumab, and adalimumab (Binks, claims 6 and 7).  Binks is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies.
nd paragraph; p. 3).

Therefore, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of the Ahern reference to those of Xu and Binks in order to create a kit for quantification of anti-TNF antibodies, wherein said kit comprised two or more stable isotopically labeled anti-TNF antibodies selected from Infliximab, Adalimumab, Etanercept, Certolizumab, and Golimumab, as well as comprising trypsin or a trypsin-containing composition.  One of ordinary skill would have recognized, via the teachings of Xu, the importance of monitoring the pharmacokinetic properties of the anti-TNF antibodies in a patient treated by Binks’ methods, which comprises administration of multiple anti-TNF antibodies.  Further, Xu discloses methods and required reagents (specifically, stable isotopically labeled antibody standards and methods of making said labeled antibodies, and trypsin as a necessary protease), and Ahern teaches that it is advantageous to incorporate useful reagents into a kit.  One of ordinary skill would therefore have been motivated to create a kit comprising stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab antibodies into a kit for quantifying the levels of the anti-TNF antibodies in patients treated by Binks’ methods, as the skilled artisan would have recognized that isotopically labeled antibody standards for each of etanercept, infliximab, certolizumab, golimumab, and adalimumab would be required for effective monitoring of the treatment.  Furthermore, because Xu teaches that its methods comprise trypsin digestion, it would have been obvious to include trypsin or a trypsin-containing composition in the kit along with the stable isotopically labeled antibodies.
It is also noted that no more than routine skill would have been required to modify the teachings of Xu and Binks by incorporating reagents for quantifying anti-TNF antibodies according to the known teachings of kit advantages, as taught by Ahern.  Further, a skilled artisan would have had a reasonable expectation of success in modifying the teachings of Xu and Binks to create a kit in view of the teachings of Ahern, as Xu and Binks provide a clear teaching of the necessary reagents in said kit, and Xu prima facie obvious to combine the teachings of Xu, Binks, and Ahern to advantageously achieve a kit for quantification of anti-TNF antibodies, wherein said kit comprised stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab antibodies, as well as trypsin or a trypsin-containing composition.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well-known to combine stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab anti-TNF antibodies, as well as trypsin or a trypsin-containing composition, in a kit for quantifying the levels of these antibodies, wherein said kit would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
It is also noted that even if Binks did not teach treatment by administration of etanercept, infliximab, certolizumab, golimumab, and adalimumab, and instead taught or suggested administration of an anti-TNF antibody selected from etanercept, infliximab, certolizumab, golimumab, and adalimumab, it would still have been obvious to create the claimed kit.  In this case, one of ordinary skill would have known that each of these antibodies were anti-TNF antibodies were useful for treatment of treating subjects who would benefit from anti-TNF therapy, and Xu would have motivated one to monitor the pharmacokinetic properties of the administered anti-TNF antibody by practicing its method for determination of antibody levels.  Because each of etanercept, infliximab, certolizumab, golimumab, and adalimumab are taught as useful for treatment, and Ahern 
	With respect to the limitations of claim 15, which recites that the kit further comprises information providing the calibration curves for each of the anti-TNF antibodies contained therein, it is noted that Xu provides extensive guidance for determining titration curves for the antibodies it quantified (see p. 1788, 2nd column, 1st paragraph).  In view of this guidance, one of ordinary skill could have readily determined titration/calibration curves for etanercept, infliximab, certolizumab, golimumab, and adalimumab, and it would have been obvious to incorporate such information in the kit suggested by Xu, Binks, and Ahern.
	Applicants argue that Xu differs from the present application and the strategies would not be considered as complementary.  Applicants argue that present application relies on using a fully formed antibody for affinity quatification whereas Xu relies on using part or piece of an antibody.  However, the claims do not exclude the teaching of Xu.
	Applicants argue that rationale used for the obviousness rejection would no longer achieve the purpose of Xu’s method which is supported by MPEP 2143.01(V).  However, the obviousness is based upon the combination of references and not Xu alone.  The motivation does not have to the be same as applicant’s motivation for the invention.  Xu’s method is being used for the determination and there is no deviation from Xu’s method except for substitution of the antibody.
	Applicants argue unexpected result of standards with methods with a higher specificity, sensitivity, accuracy and reproducibility for multiplex analysis.  However, claims are not commensurate in scope with the unexpected results.  Claims are generic and encompass the teachings of obviousness rejection.  Furthermore, Xu teaches the excellent methodology as well and there is no surprise in using labeling technology since they improved the detection in Xu.
	Applicants argue that other refernces fail to remedy the deficiencies of Xu.  However, obviousness rejection is based upon the teaching of the combination of references and not individual references alone.  The kit technology is an old art and is still being used as taught by Ahern.  Bink teaches that the antibodies were well known and available for use in Xu assay.


The claims may be rejoinded when claims 13-15 do not have 35 USC 103 rejection remaining and are allowable.

Conclusion

No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646